Dismissed and Memorandum Opinion filed January 22, 2004








Dismissed and Memorandum Opinion filed January 22,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01136-CV
____________
 
KATHLEEN A. COX,
Appellant
 
V.
 
JEREMIAH VALDEZ and CAMPBELL CONCRETE
AND MATERIALS, L.P., Appellees
 

 
On Appeal from the 189th
District Court
Harris County, Texas
Trial Court Cause No. 99-58262
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed July 26, 2002.
On January 14, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 22, 2004.
Panel consists of Justices Yates,
Hudson, and Fowler.